DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2020 and 09/21/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. Independent claim(s) 1, 11 and 15 recite(s) a system and method to
-compare user(s) information including dietary restrictions of the user(s) to restaurant information including menu items for a plurality of restaurants
-select a restaurant from the plurality of restaurants based on menu items of the restaurant matching the dietary restrictions of the user(s)
-provide a recommendation of the restaurant to the user(s);
Which would provide a user targeted menu items for specific restaurants that participate within the software. The ability for a user to specify preferences, and interact 
This judicial exception is not integrated into a practical application because a communication interface, a processor and a storage device are all presented as a means to apply the abstract idea.  The communication interface accepts commands from a user, and those commands include the dietary restriction of the user, as well as any other limiting factors, such as location or cuisine preference, and providing an electronic means to perform the steps of the abstract idea do not integrate that abstract idea into a practical application. Further, the processor and storage device are even more generally claimed, as simply executing and storing instructions. Without any details of how the execution is performed, or generic computer processing of the abstract idea, the claims do not include additional elements that are more than the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims provide a solution based description to perform an abstract idea, without the frameworks beyond generic computer elements presented to perform the abstract idea. The existence of the additional elements are presented as a tool to perform the process, without more details to general computer elements. The generality of the elements, in addition to the application do not provide significantly more than the abstract idea. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 11 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2016/0012513 A1 Martinez et al.

Regarding claim 1, Martinez discloses a restaurant recommendation system (Martinez Abstract, restaurant and food recommendation system) comprising: 
a communication interface for communicating with a user device of a user (Martinez Para. [0044] the system includes communication over a network to user devices; Para. [0051] communication functions with user device); 
a processor (Martinez Para. [0046] the controller includes a processor); 
and a storage device storing instructions executable by the processor (Martinez Para. [0046] the controller further includes a memory for execution of the process) to: 
compare user information including dietary restrictions of the user to restaurant information including menu items for a plurality of restaurants (Martinez Para. [0043] the user may enter their tastes, and the application compares the users tastes to information about restaurants and makes suggestions about the restaurant and menu items; Para. [0060] the user inputs information about their dietary needs, such as gluten, vegetarian, etc.); 
select a restaurant from the plurality of restaurants based on menu items of the restaurant matching the dietary restrictions of the user (Martinez Para. [0043] the user may enter their tastes, and the application compares the users tastes to information about restaurants and makes suggestions about the restaurant and menu items; Para. [0060] using dietary restrictions to influence the recommendation); 
and provide a recommendation of the restaurant to the user (Martinez Para. [0062] user selections includes recommendation list as a suggestion).  

Regarding claim 2, Martinez discloses the restaurant recommendation system of claim 1, wherein the user information further comprises a user location, and wherein the instructions are further executable to select the restaurant from the plurality of restaurants in response to a location of the restaurant being less than a threshold distance from the user location (Martinez Para. [0021-0022] the user device uses its location services to create a restaurant suggestion list with filter based on location to user; Para. [0061] location may be used to indicate radius for search).  

Regarding claim 3, Martinez discloses the restaurant recommendation system of claim 1, wherein the instructions are further executable to transmit a notification to the user device alerting the user to the recommendation of the restaurant, the notification including a location and a name of the restaurant (Martinez Para. [0070] the restaurant suggestions may be displayed, including a map format with name and location; Para. [0073] push notifications may be sent to the user device).  

Regarding claim 4, Martinez discloses the restaurant recommendation system of claim 3, wherein the notification is transmitted to the user device at a pre-determined time selected by the user (Martinez Para. [0073] the user device may send the push notification based on the location sensor of the user, or other automated manner).  

Regarding claim 5, Martinez discloses the restaurant recommendation system of claim 1, wherein the user information includes data inferred via a machine learning algorithm based on one or more transactions previously conducted by the user (Martinez Para. [0013] the application includes reviews from the user, and the information is aggregated and a machine learning algorithm is used to provide better suggestions).  

Regarding claim 6, Martinez discloses the restaurant recommendation system of claim 1, wherein the instructions are further executable to select the restaurant from the plurality of restaurants in response to an average review rating of the restaurant exceeding a review rating threshold (Martinez Para. [0069] analysis uses ratings to help identify restaurant suggestions, based on users past reviews, and saved reviews from other users to aggregate response).  

Regarding claim 7, Martinez discloses the restaurant recommendation system of claim 6, wherein review data for the restaurant is stored in a reviews database that is stored locally at the restaurant recommendation system or accessible via the communication interface, the reviews database comprising review data for the plurality of restaurants (Martinez Para. [0069] analysis uses ratings to help identify restaurant suggestions, based on users past reviews, and saved reviews from other users to aggregate response).  

Regarding claim 8, Martinez discloses the restaurant recommendation system of claim 7, wherein the review data of the reviews database is generated using reviews submitted by users of the restaurant recommendation system and using information from review scraping logic, the review scraping logic including instructions executable by the processor to locate potential sources of menu item information and automatically analyze reviews in the potential sources to identify references to selected menu items (Martinez Para. [0069] analysis uses ratings to help identify restaurant suggestions, based on users past reviews, and saved reviews from other users to aggregate response).

Regarding claim 11, Martinez discloses a method for recommending a restaurant for a group of users (Martinez Abstract, restaurant and food recommendation system), the method comprising: 
comparing user information for each user of the group of users to restaurant information for each restaurant of a plurality of restaurants (Martinez Para. [0062-0063] the user may be dining with another person, and both diners preferences may be used to determine the best restaurant), 
the user information including dietary restrictions of each user and the restaurant information including menu items for each restaurant (Martinez Para. [0043] the user may enter their tastes, and the application compares the users tastes to information about restaurants and makes suggestions about the restaurant and menu items; Para. [0060] the user inputs information about their dietary needs, such as gluten, vegetarian, etc.); 
selecting one or more restaurants of the plurality of restaurants that includes menu items meeting the dietary restrictions of each user of the group of users (Marinez Para. [0010] the recommendation takes into account each profile of all users in the group), 
the one or more restaurants being further selected based on review data for the one or more restaurants (Martinez Para. [0069] analysis uses ratings to help identify restaurant suggestions, based on users past reviews, and saved reviews from other users to aggregate response); 
and providing a recommendation of the one or more restaurants to each user of the group of users (Martinez Para. [0062] user selections includes recommendation list as a suggestion).

Regarding claim 15, Martinez discloses a method for recommending restaurants to a user (Martinez Abstract, restaurant and food recommendation system), the method comprising: 
comparing user information to restaurant information for each restaurant of a plurality of restaurants, the user information including dietary restrictions of the user and the restaurant information including menu items for each restaurant (Martinez Para. [0043] the user may enter their tastes, and the application compares the users tastes to information about restaurants and makes suggestions about the restaurant and menu items; Para. [0060] the user inputs information about their dietary needs, such as gluten, vegetarian, etc.); 
selecting one or more restaurants of the plurality of restaurants that includes menu items meeting the dietary restrictions of the user (Martinez Para. [0043] the user may enter their tastes, and the application compares the users tastes to information about restaurants and makes suggestions about the restaurant and menu items; Para. [0060] using dietary restrictions to influence the recommendation); 
and providing a ranked list of the one or more restaurants to a user device of the user (Martinez Para. [0062] user selections includes recommendation list as a suggestion).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9, 10, 12-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0012513 A1 Martinez et al. in view of US 2016/0170996 A1 Frank et al.

Regarding claim 9, Martinez discloses the restaurant recommendation system of claim 1, wherein providing the recommendation of the restaurant includes: 
(Martinez Para. [0065-0068] menu and restaurant information may be provided by other users, the restaurant or third-party); 
filtering restaurants from the first candidate pool based on the user information and the restaurant information to generate a second candidate pool comprising a subset of the plurality of restaurants (Martinez Para. [0070-0071] with use information, a suggestion list of restaurants in formed); 
Martinez fails to explicitly disclose ranking the restaurants in the second candidate pool; 
and selecting at least a highest-ranking restaurant from the second candidate pool, wherein the recommendation of the restaurant comprises a recommendation of at least the highest-ranking restaurant.
Frank is in the field of ranking restaurants (Frank Para. [1149] ranking restaurants) and teaches ranking the restaurants in the second candidate pool (Frank Para. [1152] ranking module used for restaurants); 
and selecting at least a highest-ranking restaurant from the second candidate pool, wherein the recommendation of the restaurant comprises a recommendation of at least the highest-ranking restaurant (Frank Para. [1152] the ranking may include criteria like timeliness and previous user experiences, the highest rank will be the first recommendation). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the user refined list of Martinez with the further refined suggestions, based on ranking as taught by Frank. The motivation for doing so would be to provide additional factors to help further limit the best available dining (Frank Para. [0006] crowd sourced response to dining experiences to rank quality of restaurant).



Regarding claim 10, modified Martinez teaches the restaurant recommendation system of claim 9. Martinez fails to explicitly disclose wherein ranking the restaurants in the second candidate pool comprises automatically scoring the restaurants in the second candidate pool based on a plurality of scoring factors including one or more of; 
a distance of each restaurant in the second candidate pool from a user location; 
a compliance level of menu items of each restaurant in the second candidate pool to the dietary restrictions of the user; 
and an average review rating of each restaurant in the second candidate pool.
Frank teaches wherein ranking the restaurants in the second candidate pool comprises automatically scoring the restaurants in the second candidate pool based on a plurality of scoring factors (Frank Para. [1152] ranking is based on measurement factors) including one or more of; 
a distance of each restaurant in the second candidate pool from a user location (Frank Para. [1157] ranking of locations); 
a compliance level of menu items of each restaurant in the second candidate pool to the dietary restrictions of the user (Frank Para. [1166] user profile includes dietary restrictions to aid in ranking); 
(Frank Para. [1152-1153] the crowd sourced response of content, possible food illness etc., helps rank the restaurants). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the user refined list of Martinez with the further refined suggestions, based on ranking as taught by Frank. The motivation for doing so would be to provide additional factors to help further limit the best available dining option, which would be easier to rank with multiple inputs using crowd sourced standards (Frank Para. [0006] crowd sourced response to dining experiences to rank quality of restaurant).

Regarding claim 12, Martinez discloses the method of claim 11, wherein providing the recommendation of the one or more restaurants includes: 
accessing a restaurant profiles database comprising information for a first candidate pool comprising the plurality of restaurants (Martinez Para. [0065-0068] menu and restaurant information may be provided by other users, the restaurant or third-party); 
filtering restaurants from the first candidate pool based on the user information for each user of the group of users and the restaurant information to generate a second candidate pool comprising a subset of the plurality of restaurants (Martinez Para. [0070-0071] with use information, a suggestion list of restaurants in formed); 
Martinez fails to explicitly disclose ranking the restaurants in the second candidate pool; 

Frank teaches ranking the restaurants in the second candidate pool (Frank Para. [1152] ranking module used for restaurants); 
and selecting at least a highest-ranking restaurant from the second candidate pool, wherein the recommendation of the one or more restaurants comprises a recommendation of at least the highest-ranking restaurant (Frank Para. [1152] the ranking may include criteria like timeliness and previous user experiences, the highest rank will be the first recommendation). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the user refined list of Martinez with the further refined suggestions, based on ranking as taught by Frank. The motivation for doing so would be to provide additional factors to help further limit the best available dining option, which would be easier to rank with multiple inputs using crowd sourced standards (Frank Para. [0006] crowd sourced response to dining experiences to rank quality of restaurant).

Regarding claim 13, modified Martinez teaches the method of claim 12. Martinez fails to explicitly disclose wherein ranking the restaurants in the second candidate pool is based on a plurality of scoring factors including one or more of: an estimated travel time between locations of each restaurant in the second candidate pool and a location of the group of users; a number of menu items of each restaurant in the second candidate 
Frank teaches wherein ranking the restaurants in the second candidate pool is based on a plurality of scoring factors (Frank Para. [1152] ranking is based on measurement factors) including one or more of: an estimated travel time between locations of each restaurant in the second candidate pool and a location of the group of users (Frank Para. [1157] ranking of locations); a number of menu items of each restaurant in the second candidate pool matching the dietary restrictions of the group of users (Frank Para. [1166] user profile includes dietary restrictions to aid in ranking); and an average review rating of each restaurant in the second candidate pool (Frank Para. [1152-1153] the crowd sourced response of content, possible food illness etc., helps rank the restaurants). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the user refined list of Martinez with the further refined suggestions, based on ranking as taught by Frank. The motivation for doing so would be to provide additional factors to help further limit the best available dining option, which would be easier to rank with multiple inputs using crowd sourced standards (Frank Para. [0006] crowd sourced response to dining experiences to rank quality of restaurant).

Regarding claim 14, modified Martinez teaches the method of claim 13. Martinez fails to explicitly disclose wherein ranking the restaurants in the second candidate pool based on the plurality of scoring factors includes: for a restaurant of the restaurants in the second candidate pool: 

weighting each of the plurality of scoring factors for each user of the group of users to produce a plurality of weighted factors; 
and aggregating each of the plurality of weighted factors to produce a weighted average score for the restaurant, wherein a ranking of the restaurant is based on the weighted average score of the restaurant.
Frank teaches wherein ranking the restaurants in the second candidate pool based on the plurality of scoring factors (Frank Para. [1152] ranking is based on measurement factors) includes: for a restaurant of the restaurants in the second candidate pool: 
determining one or more of the plurality of scoring factors for the restaurant with respect to each user of the group of users (Frank Para. [0813] dynamic ranking module using measurements that are crowd sourced); 
weighting each of the plurality of scoring factors for each user of the group of users to produce a plurality of weighted factors (Frank Para. [0813] dynamic ranking assigns weights to different measurements used to compute the ranking); 
and aggregating each of the plurality of weighted factors to produce a weighted average score for the restaurant, wherein a ranking of the restaurant is based on the weighted average score of the restaurant (Frank Para. [0814-0815] the ranking are created by using weighted measurements in a dynamic ranking system, the user may change the desired weight for each measurement based on the importance at the time they are searching, possible changing the order based on the user weighting factor). It would have been obvious to one of ordinary skill in the art at the time the (Frank Para. [0813-0815] dynamic ranking benefits the user by prioritizing important measurement factors).

Regarding claim 16, Martinez discloses the method of claim 15. Martinez fails to explicitly disclose wherein the ranked list comprises a first restaurant of the plurality of restaurants, wherein the first restaurant includes a first number of menu items matching the dietary restrictions of the user, and wherein the ranked list comprises a second restaurant of the plurality of restaurants, wherein the second restaurant includes a second number of menu items matching the dietary restrictions of the user, and wherein the first restaurant is ranked higher than the second restaurant in the ranked list in response to the first number of menu items exceeding the second number of menu items. 
Frank teaches wherein the ranked list comprises a first restaurant of the plurality of restaurants, wherein the first restaurant includes a first number of menu items matching the dietary restrictions of the user (Frank Para. [0393-0394] the user profile includes dietary restrictions, and the user profile is used to create a personalized score for ranking; Para. [0407] dietary restrictions used as measurement of profile), 
and wherein the ranked list comprises a second restaurant of the plurality of restaurants, wherein the second restaurant includes a second number of menu items (Frank Para. [0393-0394] the user profile includes dietary restrictions, and the user profile is used to create a personalized score for ranking; Para. [0407] dietary restrictions used as measurement of profile), 
and wherein the first restaurant is ranked higher than the second restaurant in the ranked list in response to the first number of menu items exceeding the second number of menu items (Frank Para. [0396] the different ranking are based on different profiles, the profile for a vegetarian would rank vegetarian heavy menu higher than those of steakhouse with little to no options). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the menu analysis of Martinez with the ranking of Frank. The motivation for doing so would be to list in order of importance for the specific user, as some may want a closer restaurant, whereas another may prefer faster service, and the ability to change the factor of ranking will greatly benefit the user (Frank Para. [0813-0815] dynamic ranking benefits the user by prioritizing important measurement factors).

Regarding claim 17, Martinez discloses the method of claim 15. Martinez fails to explicitly disclose the method further comprising: receiving a food order from the user for one or more menu items from a restaurant of the one or more restaurants; and propagating the food order to the restaurant.  
Frank teaches the method further comprising: receiving a food order from the user for one or more menu items from a restaurant of the one or more restaurants; and propagating the food order to the restaurant (Frank Para. [2731] a software agent may bridge the gap between user and the store, in this case placing an order for a specific food item at a specific high ranking restaurant). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the menu selection of Martinez with the mobile ordering of Frank. The motivation for doing so would be to provide an autonomous benefit for the user operating the software by taking actions to achieve goals or protect the interest of the user (Frank Para. [2730] software agent exhibit certain degree of autonomous behavior, to achieve goal of the user).  

Regarding claim 18, modified Martinez teaches the method of claim 17. Martinez fails to explicitly disclose the method further comprising: receiving payment information from the user; and propagating the payment information to the restaurant or a payment service associated with the restaurant.
Frank teaches the method further comprising: receiving payment information from the user; and propagating the payment information to the restaurant or a payment service associated with the restaurant (Frank Para. [0457] payment may be made to the store using credit cards). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the menu ordering of Martinez with the payment of Frank. The motivation for doing so would be to provide an autonomous benefit for the user operating the software by taking actions to achieve goals or protect the interest of the user (Frank Para. [2730] software agent exhibit certain degree of autonomous behavior, to achieve goal of the user).  

(Martinez Para. [0013] the mobile device is used to provide a manner in which the menu item is ordered); prompting the user to provide a review of the restaurant (Martinez Para. [0013] ratings provided by the user may be stored and aggregated); and storing the review in a reviews database associated with the restaurant (Martinez Para. [0013] ratings provided by the user may be stored and aggregated).

Regarding claim 20, Martinez discloses the method of claim 15. Martinez fails to explicitly disclose wherein the ranked list comprises a first restaurant of the plurality of restaurants and a second restaurant of the plurality of restaurants, wherein a first ranking of the first restaurant is higher than a second ranking of the second restaurant in response to a first estimated travel time between the first restaurant and a user location being less than a second estimated travel time between the second restaurant and the user location. 
Frank teaches wherein the ranked list comprises a first restaurant of the plurality of restaurants and a second restaurant of the plurality of restaurants (Frank Para. [1152] ranking is based on measurement factors), wherein a first ranking of the first restaurant is higher than a second ranking of the second restaurant in response to a first estimated travel time between the first restaurant and a user location being less than a second estimated travel time between the second restaurant and the user location (Frank Para. [1157] ranking of locations). It would have been obvious to one (Frank Para. [0006] crowd sourced response to dining experiences to rank quality of restaurant).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0262948 A1 Bhatt et al. teaches a computer program to target menu item recommendations (Abstract).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501. The examiner can normally be reached M-Th; 7:30 AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN UBER can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.E.S./Examiner, Art Unit 3687                                                                                                                                                                                                        /DENNIS W RUHL/Primary Examiner, Art Unit 3687